In an action for a declaratory judgment, defendants .appeal from so much of an order of the Supreme Court, Westchester County, dated November 9, 1973, as denied a cross motion by them to dismiss the complaint or, in the alternative, for summary judgment. Order affirmed insofar as appealed from, without costs. Although both sides upon the argument of this appeal agreed that only a question of law is involved, we do not view the record in that light. We think that there are questions of fact as delineated by the Justice at Special Term. Gulotta, P. J., Hopkins, Latham, Shapiro and Cohalan, JJ., concur.